On Motion for Rehearing.
We have decided that we went too far in our original opinion in holding that the question of proper county in which to try a workman’s compensation case could only be raised ;by the timely filing of a plea of privilege.
We go no further in this case than to hold that after a case has been developed in a trial court to the extent that all the evidence has been heard, the evidence shows conclusively that the injury occurred in the county of suit, and the case has been considered by the jury and their answers returned, and nothing further remains than the duty of rendering judgment upon the verdict of the jury, it is too late for the losing party to raise for the first time an issue to the effect that the injury occurred *429in a different county than the county of •suit, by producing what may be termed newly discovered evidence of such fact. In the instant case it is not shown that .appellant used due diligence to discover such fact and call it to the court’s attention bef ore permitting, the case to'be passed •upon by the jury.
Appellant’s motion for a rehearing has been carefully considered and is overruled.